 In the Matter ofCHERRYRIVER BooM&LUMBERCo.andUNITEDCONSTRUCTION WORKERS ORGANIZING COMMITTEECase No. C-2153:-Decided September 00, 1949Jurisdiction:lumber industry.Unfair Labor PracticesIn Gene? al:employerheldresponsible only for such persons found to exercisesupervisory duties.Interference, Rest) aunt, and Coercion:anti-union statements; warning employeeswith respect to their union activities.Company-Dominated Union:charges of,dismissed.Evidence:Trial Examiner's exclusion of evidence of alleged acts of violenceand misconduct on part of union, where offered to prove that union had loststatus as a labor organization under the Act,affirmed.Mr. Harold WestonandMr. Benjamin E. Cook,for the Board.Callaghan and Wolverton,byMr. Brooks B. CallaghanandMr.James H. Wolverton,"ofRichwood, W. Va., for the respondent.Ritchie,Hill 'cVThomas,byMr. Charles Ritchie,of Charleston,W. Va., for the Independent.Townsend and Townsend,byMr. W. J. Thompson,of Charleston,W. Va., for the United.Mr. Raymond J. Compton,of counsel to the Board.JDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Construc-tionWorkers Organizing Committee, affiliated with the Congress ofIndustrial Organizations, herein called the United, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Ninth Region (Cincinnati, Ohio), issued its complaint datedJanuary 22, 1942, against Cherry River Boom & Lumber Co., Rich-wood, West Virginia, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (2) andSection 2 (6) and (7) of the National Labor Relations'Act, 49 Stat.449, herein called the Act.Copies of the complaint, accompanied bynotice of hearing, were duly served upon the respondent, the' United,44 N. L. R B., No. 50.487498-42-vol 44is273 274DECISIONS OF NATIONALLABOR RELATIONS BOARDand Richwood Loggers and Lumbermen's Union, herein called theIndependent.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) in or about September 1941 in-itiated, formed, and sponsored the Independent, and by solicitingand encouraging membership in the Independent, by discouragingand warning employees against membership in or activities on be-half of the United, and by engaging in sundry other acts well knownto the respondent, has since dominated the Independent, contributedto its support, and interfered with its administration; and (2) by theforegoing acts, and ,by--questioning its employees as to their" unionaffiliation, by urging,"persuading, and warning them to join the In-dependent and/or to refrain from aiding, becoming, or remainingmembers of the United, by vilifying the United and its leaders andorganizers, by assaulting and threatening United organizers and of-ficials with physical violence and death if they remained in Richwood,and by surveillance of the activities, meetings, and meeting places ofthe United, interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.On orabout January 28, 1942, the respondent filed its answer, and on Feb-ruary 4, 1942, an amendment thereto, admitting certain allegationsof the complaint concerning the nature of its business, -denying thatit had engaged in any unfair labor practices, and affirmatively aver- 'ring in substance that the United, because of alleged acts of violenceand misconduct, was not a "labor organization" within the meaningof the Act, and that consequently the Board was without authority toissue its complaint.With the amendment to its answer, the re-spondent also filed a motion to dismiss the complaint, setting forth asa basis therefor the affirmative defenses alleged in the answer.,Pursuant to notice, a hearing was held from February 5 to 21,1942, inclusive, at Summersville,West Virginia, before Samuel H.Jaffee, the Trial Examiner duly designated by the Chief Trial Exam-iner.At the opening of the hearing, the Independent filed a motionto intervene, which the Trial Examiner granted.The Board, the re-spondent, the United, and the Independent were represented by counseland participated in the hearing.Full opportunity 'to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues was afforded all parties.At the commencementof the hearing, the Independent filed an answer denying the allegedunfair labor practices involving the Independent and a motion to dis-miss the complaint.Both the answer and the motion set forth sub-stantially the same affirmative defense. as was advanced by therespondent, i. e. that the United, because of alleged acts of violence1See footnote 2,infra. CHERRY RIVER BOOM' & LUMBER CO. .275and misconduct, was not such a "labor organization" as was author-ized to file a charge under the Act.The Trial Examiner denied themotions to dismiss the complaint filed by the respondent and the In-dependent, without prejudice to their renewal later during the hear-ing.The rulings are hereby affirmed.'At the close of the hearing,the Trial Examiner granted a motion by counsel for the Board to con-form the pleadings to the proof.During the course of the hearing,the Trial Examiner ruled upon other motions and upon objections tothe' admission of evidence.The Board has reviewed` the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.At the conclusion of thehearing, the parties were afforded an opportunity to submit briefsand to argue orally before the Trial Examiner.None of the partiespresented argument or submitted a brief.The Trial Examiner thereafter filed his Intermediate Report datedApril 3, 1942, copies of which were duly served upon the parties, inwhich he found that the respondent had engaged in and was engagingin unfair labor practices affecting conmmerce, within the meaning ofSection 8 (1) and (2) and Sectiof7 2 (6) and (7) of the Act.Heaccordingly recommended that the respondent cease and desist fromengaging in the unfair labor practices and that it take certain affirma-tive action to effectuate the policies of the Act.The Trial Examinerfurther recommended that the complaint be dismissed insofar as italleged that the respondent, by threatening organizers and officials ofthe United with physical violence and death, by assaulting Unitedorganizers, and by subjecting to surveillance the activities, meetings,and meeting places of the United, had engaged in unfair labor prac-tices.On May 4 and 5, 1942, respectively, the Independent and therespondent filed exceptions to the Intermediate Report together'withbriefs in support of their exceptions.Pursuant to, notice, a. hearingwas held before the Board on May 21, 1942, at Washington, D. C., forthe purpose of oral argument.The respondent and the Independent3At various times during the hearing, counsel for the respondent and the Independentmoved that evidence be received in support of their defensive allegation that the Unitedhad engaged in acts of violence and misconduct.The Trial Examiner denied the motionsinsotar as such evidence was offered to pioie that the United, as contended, had lost itsstatus asa labor organization, and admitted testimony of this nature only where offeredto affect the credibility of particular witnessesThe ruling of the Trial Examiner ishereby afirined.CfN. L R B. v. Indiana d Michigan Electric Company,124 F. (2d) 50(C. C A 6),remandingMatter of IndianacfMichigan Electric CompanyandInternationalBrotherhood of ElectricalWorkers,Local B-9, 20 N. L. R. B 989,cert granted 62 S Ct.1276In this connection, it appears that various members of the United who testified atthe hearing were under indictment for alleged violence occurring at the respondent's plantin December 1941, while a strike called by the United on -October 3 was still m progress.The indictments were still pending at the close of the hearingwe find that they do nothere affect the general credibility of the witnesses against whom they were directed.CfRepublicSteel Corporation v N L. R B,107 F (2d) 472 (C C. A 3), enforcing as modi-fiedMatter of, Republic Steel CorporationandSteelWorkers Organizing Committee,'9N.L R. B. 219. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere represented by counsel and presented argument.The -United-did not appear.In their exceptions, the respondent and the Independent allege biasand prejudice on the part of the Trial Examiner.We find nothingin the record to support a finding that the Trial Examiner was biasedor that he conducted the hearing in a manner prejudicial to the inter-ests of either the respondent or the Independent.The Board hasconsidered all the exceptions to the,Intermediate Report and the briefsin support thereof and, insofar as the exceptions are inconsistent withthe findings, conclusions, and order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board Makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCherry River Boom & Lumber Company, a West Virginia corpo-ration, has its principal office at Scranton, Pennsylvania.Its prin-cipal mill, and the only one involved in this proceeding, is located atRichwood, West Virginia, where it is engaged in the manufacture,sale, and distribution of lumber and wood products.The annual cutof lumber at the Richwood plant 'is approximately 36,000,000 boardfeet, of which approximately 70 percent is shipped to points outsidethe State of West Virginia.Approximately 80 percent of the ma-chinery, repair parts, and supplies'used by the respondent at its Rich-wood plant is shipped from States, other than West Virginia.Therespondent employs an average of approximately 650 non-supervisoryemployees at its Richwood operations, the number being somewhatgreater during the summer than during the winter season.Therespondent admits that it is engaged in commerce within the meaningof the Act.H. THE ORGANIZATIONS INVOLVEDUnited ConstructionWorkers Organizing Committee is a labororganization affiliated with the Congress of, Industrial Organizations,admitting to membership employees of the respondent.Richwood Loggers and Lumbermen's Union is an unaffiliated labororganization, admitting to membership employees of the respondent.III. THE UNFAIR LABOR PRACTICESA. The chronology of eventsThe United commenced organizing the respondent's employees inthe latter part of July 1941, and held several meetings at the high school CHERRY RIVER BOOM,& LUMBER CO.-277auclitorum in Richwood. In' August, Local 405 of the United wasformed, and O. J. McClung, a green lumber piler, was elected president,and Lester A. Tomlin, green chain grader, vice president.3On or about August 14, William Green, an employee of the respond-ent who had been laid off a few days prior thereto, held a conversationwith C. S. Badgett, general plant superintendent, during which Greenasked''when he could return to work.According to Green, Badgettreplied that Green had been "down to that damn union meeting," andthat there, would be no more work for him.Badgett denied thatunions were mentioned in the conversation, and testified that Green hadbeen discharged upon complaints of his fellow workers that he was con-tinually talking and disturbing them, and that when Green inquiredabout work on the occasion in question, he merely told Green that therewould be no further work for him.Although the Trial Examinercredited Green's testimony, we find' it evasive and unconvincing.Greentestified that he joined the Union "between the last of July and the 1stof August."However, Sidney McMillion, who worked with Greenprior to the latter's discharge, testified that a few clays after Green wasdischarged, he met Green on the street and asked him if he was going-back to work.According to McMillion's undenied testimony, Greenreplied that Farmer, the United orgitnizer, had promised to reinstatehim if he 'would join the United, but that he "wasn't going to haveanything to do with the damn CIO; he was going to the coal mines towork."Moreover, Badgett denied that he knew of Green's attendanceat the meetings of the United, and there is no substantial evidence torefute his testimony.We find that Badgett did not make the state-ment above attributed to him by Green.In August and September 1941, during the United's organizing cam-paign, David Jarrett, foreman of the planing mill, warned employeesunder his supervision concerning their membership in the United.Harold Toothman testified that in the latter part of August duringworking hours Jarrett advised him not to "go with the C. I. 0.," stating,"They will just cause you a lot of trouble and you will lose a bunch ofwork and everything."Woodrow Whitlatch testified that the day afterthe United had elected its officers Jarrett told him that he had heardthatWhitlatch had been elected president of the local organization.Whitlatch, according to his testimony, replied that he had been a candi-date but had not been elected, whereupon Jarrett told him, "You betterstay out of the C. I. 0., we don't want it." Shortly before the middleof September, Jarrett held a similar conversation with Paul Friend,who worked under him. According to Friend,, Jarrett told him that3The only labor organization at the respondent's operations prior to 1941 was a Federallocal of the American Federation of Labor, in existence sometime between 1934 and 1936.It had no contract with the respondent and gradually lost its membership and disappeared. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe should, not,"fool" with the C. I. O., that it "wasn't worth it," andthat "he had seen one strike pulled and a lot of people starved to deathand children went naked and didn't have books to go to school." Jar-rett denied making the foregoing statements as attributed to him.Hedid admit, however, that on one occasion, after he had been instructedby Badgett to remain neutral and to refrain from discussing unionswith the respondent's employees, he had questioned Toothman con-cerning the demands of the United, because he was "wanting informa-tion."We find, as did the Trial Examiner, that Jarrett made thestatements substantially as above attributed to him by Toothman,Whitlatch, and Friend.Arden Green, who was employed on the logging train, testified thaton, or about September 1, 1941, Edwin Hivick, woods superintendent,asked him if he was going to "fool with the C. I. 0." Green was thena member of the United, but Hivick was unaware of his membership.Green, according to his testimony, replied in the negative, and Hivickthen told Green that he would be well paid for not "fooling with theC. I. 0." Green further testified that about a week later, Hivick toldhim to watch the other trainmen and to report to him who joined theUnited.Hivick denied, Green's testimony.Hivick's version of hisconversation with Green was that on one occasion Green had mentioned"something about the C. I. 0."; that he said to Green that he "guessed"'that the latter was "having a lot of fun with the C. I. 0."; that Greenreplied that he was not a member; whereupon he told Green that itwas "a man's own privilege to join whatever he wants to."We creditGreen's' testimony, as did ,the Trial Examiner, and find that Hivickattempted to dissuade Green from membership in the United andoffered to compensate him for reporting the names of his fellow em-ployees who joined the United.O. J. McClung, a lumber piler at the dry kiln, testified that aboutSeptember 1, a day or two after he had been elected president of theUnited local, Jennings Spencer, foreman of the dry kiln, told him inthe presence of other employees that the C. I. O. was "radical" andhad "lots of communists" as members. Spencer denied that he hadmentioned the C. I. O. or made any comment concerning communists inits organization, but admitted that he had stated on this occasion thatthe "biggest objection" he had to "any union organization" was the"radicals" in it.We find, as did the Trial Examiner, that Spencermade the statements substantially as testified to by McClung.Carl Dilley, who loaded lumber in cars on the "race track," testifiedthat during the month of September he had asked Ben Dilley, who hadcharge of the loading of lumber on the "race track," 4 if he could have a4There is some uncertainty in the evidence as to whether Ben Diller is a foremanHehimself testified he did not know whether he was or notThat Dilley is clearlypossesedof supervisory authority, however, is revealed by his ouun testimony that thereare 11 em- CHERRY RIVER BOOM & LUMBER Co.'279few days off "to go squirrel hunting," in response to which he was toldtha"ttif'he continued "fooling around here with the C. I. 0." he wouldhave "plenty of time to go." Ben Dilley denied making the statementthus attributed to him.We find, however, as did the Trial Examiner,that Ben Dilley warned Carl Dilley as the latter testified.1Lester A. Tomlin and Harry Gaynor testified that on or 'about Sep-tember 15, Doyle Gaynor, assistant yard foreman, told a group ofapproximately 12 employees that Badgett would not recognize theC. I. O. and would never operate the plant under a contract with thatorganization.Doyle Gaynor denied that he had so advised any of therespondent's employee's.On all the evidence, we credit the testimonyof Tomlin and Harry Gaynor and find, as did the Trial Examiner,that Doyle Gaynor made the statement attributed to him above.On September 15, 1941, the United wrote a letter to the respondent inwhich it claimed to represent a majority of the employees, and re-quested a bargaining conference.Onj'September)19; the respondentreplied, stating that the alleged majority had not been established,but that the'respondent was willing to meet with the United when"definitely convinced that its employees desire to affiliate' with" thatorganization.On September 20, following a brief walk-out of anumber of employees, a committee from the United met with officialsof the respondent.At the meeting, the United requested recognitionas the exclusive bargaining agent, reiterating its claim to a majoritymembership among the employees.Badgett refused to accord recog-nition until the United's alleged majority was proved by "some fairand impartial means."After some discussion as to what constituted"fair and impartial means," it was agreed that the United would file apetition with the Board for an investigation and certification of rep-resentatives with the understanding that an election would be held todetermine the issue.The United further agreed to refrain from strik-ing pendingthe,holding of the,election, provided that there would beno interference by the respondent and no indication by supervisoryemployees as to whether they were for or against the United.Badgett accepted the condition, stating in substance that the respond-ent had not interfered in the past, and that he would issue instructionsagainst, any interference in the future.Most of the foremen, a.1-though not all of the supervisory employees, were so instructed byBadgett shortly thereafter.According to the testimony of Edmund Kenna, lumber grader inthe flooring mill, and David F. Hicks, grader in the glue room, theywere responsible for the formation of the Independent.Kenna testi-fied that after readingLifemagazine for a period of several years,ployees under him at the iace track; and by Badgett's admission that Dilley had super-visory authority, although he was somewhat uncertain as to whether Dilley was properlytermed a foreman.'' 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDand having seen various newsreels and moving pictures entitled "TheMarch of Time," he became aware of the violence and misconductengaged in by labor organizations.He further, testified that when theUnited commenced organizing in Richwood, "we were faced with anorganization of that kind," and that early on the morning of Sep-tember 23 he discussed the matter with Hicks.Shortly after 8 o'clockthatmorning, Kenna telegraphed the Board's Regional Office at-Pittsburgh to "hurry up the election" in order "to prevent violence." 5In the early afternoon, he received a reply stating that an attorneyfor the' Board would be at Elkins, West Virginia, the followingday and would meet with Kenna as soon as possible. In the mean-time, Hicks had spoken to several other employees who, like Kennaand himself, were opposed to the C. I. 0., and they made arrange-ments for a meeting to be held that night at Camp Woodbine, locateda few miles from Richwood.Approximately 27 of the respondent'semployees met at Camp Woodbine that night. A number , of thosepresent were yard graders,6 including W. M. Hicks, father of DavidF.Hicks, Frank Davis, Roy L. Detamore, Lon Lewis, and JohnForga.While there was some discussion concerning the "ways andmeans of organizing a labor union," it was apparent that the purposeof the meeting was largely one merely of opposition to the C. I. O.The following morning, September 24, Kenna received a telegramfrom the Pittsburgh Regional Office 7 stating that an attorney forthe Board would be in Elkins for several d iys, and suggesting thatKenna communicate with him there.On the morning of September-25,Kenna, Frank Davis, W. M. Hicks, Stanley Ball, yard graders,and Scott Ocheltree, an employee, went to Elkins to. consult the Boardattorney.This group and the others who opposed the C. I. 0., bythen, had decided that they would form an independent union tocombat the United.They had heard that the United was claimingthat yard graders would not be eligible to vote in an election, andthey accordingly sought the opinion of the Board attorney on thispoint. , He indicated that they would be eligible.After the con-ference, the -group returned to Richwood.That same night, from 80to 100 employees met at Camp Woodbine where they discussed theconference with-the Board attorney at Elkins and the possibility offorming an independent union.After the meeting, they returned toRichwood in their automobiles, holding an impromptu parade as5The agreement between the United and the respondent on September 20 for the filingof it petition with the Board had become generally knownThe supervisory status of yard graders is hereinafter discussed.° It had been assumed that, Nicholas County, in which Richwood is situated, camewithin the jurisdiction of the Pittsburgh Regional Office of the Board.However, it iswithin the jurisdiction of the Cincinnati Regional Office, and, on October 7 the RegionalDirector at Pittsburgh telegraphed Kenna to that effect CHERRY RIVER BOOM & LUMBER CO.281they entered the city.As they proceeded down the main street, theoccupants of the automobiles blew their horns and shouted "downwith the C.I.0."Okey McCartney,foreman of the lumber pilers,had attended the meeting and was in one of the automobiles formingthe procession.Within the next 2 or 3 days "Red" Byrd, whose supervisory au-thority is hereinafter discussed,asked Harry Gaynor,an employee onthe chain,during working hours and on company property,to jointhe Independent,saying, as Harry Gaynor testified,"We will get a5 cent raise and later on We will'get a 3 cent raise."Byrd added,according to Gaynor,"we will do better with that than we would withthe C. I. 0."About the same time Byrd told employee Harold-Tooth-man, who was working on the chain that day, that the Independentwas having a meeting that night and that Toothman had "better comedown and sign up with them."Their testimony as to the conversa-tion with Byrd is uncontradicted.Byrd was not a witness.We find,as did the Trial Examiner, that Byrd urged Gaynor and Toothman tojoin the Independent as they testified above.About the end of September,after it became generally known thatthe Independent'was in the process of formation,"petitions" bear-ing the heading "We, the undersigned,are opposedto the C. I. O.union" were circulated among the respondent's employees.'David F.Hicks, who, with Kenna, was responsible for the formation of theIndependent,testified that at his request an employee named Ellisontyped four of the documents,and that he secured signatures of em-ployees in the glue room to one of them during working hours.Hefurther.testified that he gave one of the documents to Vernoy E.Powers, who had charge of dock repair work and whose alleged super-visory status is disputed,and that the remaining two were never used.Powers testified that he obtained a few signatures, some outside work-ing hours and a small number on company property during workinghours.The uncontradicted testimony of a number of yard employees,however, reveals that Powers secured many signatures chiefly duringworking hours and on company property."Upon learniVg that thepetitions were being circulated,Farmer, the United organizer, tele-phoned Badgett and complained about it.Badgett told Farmer thathe would investigate the matter.Badgett, according to his testimony,questioned various foremen concerning the petitions, but they deniedfiPowers testified that he did not "suppose" he had obtained as many as 50 signatures,but that he was certain lie had obtained more than 10He testified that he could not"remember" what he did with the document after obtaining the signatuies, that lie madeno iepoit to anyone as to the number of signatures obtained, that lie did not speak tonicks about it; and that ho did not ask Hicks how many signatures Flicks had obtainedto a similar document.Hicks in turri testified that lie made no inquiry of Powers about itBoth Powers-and Hicks testified that the matter was nevet discussed thereafter amongmembeis of the Independent.01 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving any knowledge of their circulation.'Both Hicks and Powerstestified that they were careful to circulate the petitions in the absenceof their respective foremen.About this time, according to the testimony of Byrne Long, anemployee in the flooring mill, David Jarrett, planing mill foreman,again made known his hostility to the-United.Long testified tli tt he,was getting his machine ready to start work one morning when Jarrettcame by and engaged him in a conversation during which Jarrettstated that the C. I. O. was "nothing more than Hitlerism" and existed"just to cause trouble."Long further testified that Woodford Taylor,foreman of the flooring mill, and Bert Grose, an employee, were pres-ent when Jarrett made this statement. Jarrett, Taylor, and Grosedenied Long's testimony.Since, as found hereinabove, Jarrett hadevinced a pronounced hostility toward the United in statements madeto employees Toothman, Friend, and Whitlatch, we find, as did theTrial Examiner, that Jarrett made the statement above attributed tohim by Long.Between the latter part of September and the first of October 1941,Farmer, the-United organizer, called Badgett several times and pro-tested against the coercive conduct of the respondent's supervisoryemployees, reminding him of the respondent's agreement on Septem-ber 20 that it would refrain from any interference with the United'sorganizing efforts pending an election by the Board.On October 3,1941, the United called a strike.The employees left their work, oper-ations ceased, and shortly thereafter a picket line was established io -The calling of the strike prompted increased activity in the organi-zation of the Independent.Oh the morning of October 4, a group ofthe employees 'promoting its organization went to Bergoo, West'Vir-ginia, -where they consulted an officer of an unaffiliated labor unionat a lumber mill there and obtained advice as to the formation of theIndependent.One of the men who went to Bergoo was Frank Davis,a yard grader."The promoters of the Independent also took severaltrips to Belle, West Virginia, in order to obtain advice from membersof another inaffiliated union at a plant in that city.Badgett did not question rowers as to his-circulation of the petition, although Badgett,as found by the Trial Examiner, admitted that when Farmer complained over the tele-phone, Farmer specifically referred to Powers' activityIn its brief, the respondent pointsout that the Trial Examiner's finding-in this connection is "positively untrue"Theaccuracy of the Tual Examiner's finding, however, is clearly evidenced by the followingI-Yes sir.Farmer, or Mr Farmer, or Mr Estep, one or the other, called up laterand made-and complained about the foremen working for the Independent Union,and I said "who is it"" and he said, "Verney Powers"-I believe he said "VernoyPowers " I said, "who else"' And that is all he mentioned I said, "well, he isn't aforeman; I can't do anything about that."'oThe plant did not Icsume operations until December 9, 1941n Davis had formerly been employed as yard foreman by the respondent In March 1937yard grader, in which capacity he was still employed at the time of the teasing CHERRY RIVER BOOM & LUMBER CO.283On October '6, a committee of the Independent composed of fiveemployees, including L. R. Seward, a conductor on the logging rail-road ,12 and Stanley Ball, a yard grader, called on Badgett, requestedrecognition as the bargaining representative of a majority of the em-ployees, and presented a proposed contract.Badgett informed thecommittee that he could not recognize the Independent until it hadorganization had made a similar claim and suggesting that they com-matter.13On October 7, the promoters of the Independent retained attorneysBelknap and Berry of Sutton, West Virginia, to complete formalorganization of the Independent.Upon advice of these attorneys,the Independent was incorporated and received a charter under thecorporation laws of the State of West Virginia 'on October 8, 1941.Roy L. -Ddtdmore, and Guy 'Lusk, yard graders,` R. C. Roberts, anemployee on the railroad, and Vernoy Powers, whom we have pre-viously referred to in connection with the anti-C. I. O. "petition."Thefollowing day, approximately 10 or 12 of the more prominent adherentsof the Independent,met and, in accordance with the requirements oftheWest Virginia statutes applicable to corporations, elected a boardof directors.The directors thus elected were Powers, Edmund Kenna,and David F. Hicks.The board of directors then elected officers ofthe corporation as follows : Powers, president; Roberts, vice president;Lusk. second vice president; Detamore, secretary; and W. M. Hicks,treasurer.Following the election of officers, the Independent hadapplication cards printed and began an intensive membership cam-paign in which various yard graders and logging train conductorswere active participants. -In the meantime members of the independent union at Belle, NestVirginia, has recommended the employment of Charles Ritchie, anattorney in Charleston,West Virginia, to assist the Independent inits organizing activities.About October 16, several of those mostactive in the formation of the Independent, including certain yardgraders, went to Charleston and interviewed Ritchie.Ritchie indi-cated that he would require a retainer for his services.The membersof the Independent who consulted Ritchie returned to Richwood, ex-plained the situation to their fellow members, and the following day,October 17,,W. M. Hicks and Roy L. Detamore applied for a loanof $500 from the Cherry River National Bank, of which Badgett waspresident and T. L. Falor, its cashier and active head.When apply-'dThe supervisory status of logging train conductors is hereinafter discussed"Thereafter,the Independent filed with the Board apetition for an investigation andcertification of representatives. 284 "DECISIONS OF NATIONAL LABOR RELATIONS BOARDing for the loan, Hicks and Detamore told Falor that the money wasto be used to pay Ritchie and that it was needed immediately. Falorstated that he preferred not to lend the money to the Independent asan organization, and suggested that several of its members sign thenote as individuals 14Later the same day, Hicks and Detamore re-turned to the bank with a 3-month note for $500 signed by 16 mem-bers of the Independent, including Edmund Kenna, David Hicks,Vernoy Powers,, and several yard graders, whereupon the loan wasgranted.15 Falor testified, without contradiction, that as cashier hehad authority to lend up to $1,000 independently of any action bythe bank directors, and that at least 3 of the comakers, of the noteowned property valued at considerably more than the amount of theloan.It further appears-that Badgett was not consulted by Falor,and that he did not, know until later that the loan had been made.Aconsideration of all the evidence pertaining to the loan convinces us,as it did the Trial Examiner, that in connection with the granting ofthe loan the respondent rendered no assistance to the Independentthat would constitute a violation of the Act 1'On October 20, there was a conference held at the Board's Regional .Office in Cincinnati at which representatives of the respondent, theUnited, and the Independent 'were present.The respondent and theIndependent suggested that the Board conduct an election among theemployees with both the Independent and the United on the ballot.The United refused to participate in an election with the Independenton the ground that the latter was a company-dominated organization..The coiference terminated without reaching an agreeliient.On or about December 5, while picketing was still in progress,Badgett askedWhitlatch, in the presence of another employee,whetherWhitlatch was ready to go back to work. ' Whitlatch, ac-cording to his testimony, replied that he was on strike and would notreturn until the United was recognized by the respondent, whereuponBadgett stated that the Board would determine the question ofrecognition, adding that the C. I. O. was not there to help Whitlatch,that all it wanted was his money. Badgett denied making any state-ment disparaging to the United on this occasion, and testified that hemerely said to Whitlatch and the other employee, "Boys, don't you'*The reason for this, Falor testified, was that it would he cumbersome to make such aloan ; that a vote of the directors would be necessary , and that the national bank examinersrequire a showing that the organization applying for the loan had authority to do so, andthat the signers of the application were the proper officials thereof'1 Immediately after securing the loan,the officers of the Independent retained Ritchie,These bylaws were approveda few days later at a meeting of the Independent, which was attended by approximately 200employees10On November 7, ,O J McClung and Lester Tomlin, president and vice president ofthe United respectively, made a similar application in behalf of the United fora loan of$500.The application was withdrawn, however, prior to final action thereon by the bank. CHERRY RIVER BOOM & LUMBER Co.285think we ought to be at work," to which Whitlatch replied that hewould not work "until, they recognized the CIO."At about the sanetime,Doyle Gaynor, according to the testimony of.-Harry Gaynor,told a group of strikers that they might as well go elsewhere for work,reiterating his prior statement to Gaynor and Tomlin that Badgettwould not operate under the C. I. O. Doyle Gaynor denied that heso advised the strikers.The Trial" Examiner did not credit thedenials of Badgett and Doyle Gaynor, and we find that they madethe remarks concerning the C. I. O. substantially as testified to aboveby Whitlatch and Harry Gaynor.On December 9, 1941, the respondent resumed its operations.Al-though some members of the United joined the Independent andreturned to work, a substantial number of them remained on strike.The strike was still current at the time of the hearing.B. The respondent's responsibility for the activities of certain employ-ees whose supervisory status is disputedAs revealed by the facts set' forth above, various supervisory em-ployees of the respondent expressed their hostility towards the "Unite"dand urged and warned employees under their supervision not to jointhat organization.We have found that Badgett, general superin-tendent; Edwin Hivick, woods superintendent, and various plant f ore-men engaged in conduct of this nature.Their supervisory status isunquestioned, and that the respondent is properly chargeable for theiractivities in this regard is clear.There are other employees, however,who engaged in similar conduct and also participated in the forma-tion and organizing activities of the Independent-for whose actionsthe respondent contends that it is not responsible. In' this latter cate-gory are the conductors on the logging trains, the yard graders, and"Red" Byrd and Vernoy E. Powers. It is necessary therefore to ana-lyzethe functions of these employees whose supervisory status therespondent disputes.Conductors.-Theconductors on the logging trains receive ordersfrom the dispatcher which they relay to the train crew. They performa small amount of paper work, including the keeping of a temporaryrecord of the time worked by the train crew, and receive 5 cents moreper hour than the other members of the crew, with exception of theengineer.Other than the afore-mentioned paper work, the conductorsperform the same duties as the other members of the train crew, ek-eluding engineers and firemen. In the relaying of orders, they actmerely as messengers, having no authority to initiate or change theprovisions of such orders.Conductors are not regarded as having su-pervisory authority, or as acting for the management.We find, asdid the Trial Examiner, that the respondent is not responsible for the 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements and conduct of these men in connection with the unionactivities of its employees.Yard graders-Theprimary duty of the yard graders is to gradelumber in the filling of particular orders for shipment.They usuallyreceive the orders from the yard foreman or the assistant yard fore-man, who assigns to each grader an average crew of four or five helpers.called lumber handlers.The lumber handlers move and stack thelumber as it is graded, sorting it according to grades as indicated bythe grader either verbally or by markings on the lumber.The yardgrader makes a record of the time worked by the men in his crew, andif more men are needed, he secures them from the yard foreman. Yardgraders are paid 70 cents an hour when grading hardwood and 64 centsan hour when grading softwood; the handlers generally receive 45cents an hour.Graders have no authority to hire or discharge, andalthough they may inform the yard foreman if the men in their crewsare incompetent, no duty is imposed upon them to do so.Yard grad-ers also grade lumber as it is loaded into the railroad car, keeping atally of the kind, quality, size, and quantity graded and loaded, anddoing whatever other paper work is necessary in connection with theshipment, including the signing of the order after it is filled.The Trial Examiner found that the yard graders were employed ina supervisory capacity such as would charge the respondent with-re-sponsibility for their conduct.We believe that the Trial Examinererred in evaluating the function of these employees by attaching moresignificance to certain factors regarding the character of their em-ployment than is warranted.Although several employees who workedas lumber handlers testified that they considered yard graders to be"bosses" and representatives of the management, the evidence, in ouropinion, does not support the finding of the Trial Examiner that theyare generally so regarded by the respondent's employees.Nine yardgraders testified that they engaged in no supervision over their crewother than to inform the handlers as to the particular lumber to beloaded and where to load it, and that in most instances even this was-unnecessary due to the familiarity of these men with the various grademarks.They further testified, as did the superintendent and the yardforeman, that graders are not responsible for the mistakes made by thelumber handlers, nor are they authorized to discipline them.Al-though there is evidence that on occasion a yard grader 'may complainconcerning the incompetency of a member of his crew, so far as ap-pears, the complaint is similar to that of any skilled employee who inthe interest of efficiency reports the inadequacy of one of the helpersassigned to him.We accord no special significance to the fact that the yard graderskeep the time of the crew working with him, since it appears that this CHERRY RIVER BOOM &, LUMBER Co.287procedure is adopted merely to relieve the yard foreman for whom itwould be difficult to keep close watch on the numerous crews workingthroughout the yard.Nor do we attribute significance to the fact thatyard graders earn considerably more per hour than the lumberhandlers. ^ The yard graders are highly skilled men whose rate of payis attributable to their skill, and it nowhere appears that they are socompensated because of any supervisory duties assigned to them.l'On all the evidence, we find that the respondent's yard, graders are notsupervisory employees such as would make their statements and con-duct attributable to the respondent.Vernoy E.Powers-For the past 3 or 4 years Powers has been em-ployed by the respondent as a dock repairman, whose duties consistlargely of rough carpentry work.He 'is classified on the respondent'spay roll as a laborer, is paid by the hour,18 and works under the super-vision of W. A. Shifflett, yard foreman, and Doyle Gaynor, assistantyard foreman.Occasionally Powers works alone, but most of thetime he works with a crew of from one to five men, depending uponthe amount of dock repair work to be performed. These men areassigned to assist Powers by Shifllett or Gaynor. , Powers keeps theirtime, but has no authority to discipline or to hire or discharge them.Several employees testified that Powers was "boss" of the dock repaircrew and that he told the men working on dock repairs what to do andhow it should be done. Shlfllett and Gaynor, however, denied thatPowers had any supervisory authority.Badgett also testified thatwhen Powers was assigned to dock repair work he was told that hewas not to be a foreman, and that he was expected to work all of thetime.Powers similarly testified that Badgett had told him he wasemployed only as a laborer.Although it appears that Powers instructs other workmen assignedto assist him in repairing the docks, such instruction is not necessarilyindicative, of, his: employment in, a supervisory capacity.He was the17Lester A Tomlin,vice president of the United,and William Hilton,itmember of theUnited,who are employed as graders on the conveyor chain which carries the green lumberfrom thesawmill,also receive the same rate of pay as the yard graders,require the samequalifications,and on occasion work: as yard giadersNo contention is made by the Unitedthat they are supervisory.It appears that the only difference between green chain gradersand yard giadeis is that the chain graders remain stationasv,grading thelumber as itleaves the mill,whereas the yard graders work at different places throughout the yard,depending necessarily upon where the lumber is to be graded and loadedThe lumberhandlers on the green chain pull the lumber off the chain according to the grade markingsand pile it on trucks,whereas the lumber handlers in the yard take the lumber off thevarious piles as it is graded and pile it on trucksThe only difference in the work per-formed by the two types of handlers is that those on the green chain must of necessitywoik'along the'chain farther away fiom.the grader,whereas the yard handlers are inclose proximity to the grader,and thus are subject to the grader's correction should heobserve then piling the lumber in the wrong place18 In September 1941, Powers received 52 cents an hour,the highest rate paid dockrepairmen.The men sporadically assigned to dock repair work generally received theminimum rate of 45 cents an hourHowever,JR Seward,who was working on dockrepairs at that time, also received as much as Powers 288,'DECISIONS OF, NATIONAL LABOR RELATIONS BOARDonly repairman permanently assigned to and charged with repairingthe docks, and,his direction of the other worlnnen is reasonably attrib-utable to this fact and to his consequent familiarity with that particu-lar'work.As was true with reference to the conductors and yardgraders, we do not believe that the fact that Powers keeps the time ofthe repair crew is of controlling significance.We are, of the opinionthat Powers' relationship with the other repairmen on the ,dock issimilar to that of a machinist and his helpers, and we are convinced,therefore, contrary to the Trial Examiner, that Powers was neitheremployed in a supervisory capacity nor accorded ostensible supervisoryauthority by,the respondent.Accordingly, we find that the respondentis not chargeable with the activities of Powers hereinabove set forth."Red" Byrd-Anaverage of 17, and at times as many as 25, lumberhandlers are employed, by the respondent on the sorting chain carryingthe green lumber from the sawmill.These handlers remove the lum-ber from the chain after it is graded and place it, according to thekind and quality of the wood as indicated by the grade marks, on smalltrucks drawn up along the length of the chain for that purpose.Les-ter, Tomlin and William Hilton, graders on the chain, and HarryGaynor, a chain employee, testified that "Red" Byrd was the "boss"of the chain.Badgett denied that Byrd was employed in such capac-ity, and testified that Byrd was "more of a leader" over the lumberhandlers.According to Badgett, although Byrd-on occasion handleslumber as "sort of a fill-iii man," his "principal" duty is to "break inthe green men and show them what the grade marks mean so that theywill know the grade marks indicate the lumber is to go on certaintrucks."Badgett further testified that Byrd works "along the fulllength of the chain," and, in addition to instructing the handlers, seesthat sufficient trucks are properly placed for piling the lumber as itcomes off the chain.C. J. Pingley, assistant superintendent, andDoyle Gaynor, assistant yard foreman who with Foreman Shiffiett hasgeneral supervision over the , green chain, testified similarly toBadgett.They likewise denied that Byrd was a "boss" or a foreman.Byrd did not testify.Although it appears that Byrd has no authority to hire or discharge,does not keep the time of the lumber handlers, and receives but aslightly higher rate per hour than the other chain employees, we findthat these factors do not detract from the substantial authority whichthe respondent, has accorded him over the employees on the chain.We believe that the extent of Byrd's supervision in maintaining theefficient operation of the chain amply justifies the conclusion of the'chain employees that he was their "boss" and, as such, representedthe management.Under these circumstances, we find that the re-spondent is responsible for the pro-Independent solicitation and anti- CHERRY RIVERBOOM& LUMBERCO..289United statements made by Byrd to Harry Gaynor and Toothman, as.lsherein above foundC. Concluding findings1.Alleged, domination of the IndependentSince the Trial Examiner found that Powers and the yard graderswere supervisory employees whose activities were attributable to therespondent, it was not unreasonable for him to conclude that the im-portant part played by such employees_in the formation and adminis-tration of the Independent constituted domination of, interferencewith; and support to that organization by the respondent.Our find-ing to the contrary with respect to the employee status of Powers andthe yard graders, however, removes their activities from considerationin determining the respondent's alleged domination of the Independ-ent.Thus, there remain for consideration in this regard Byrd's soli-citation of Gaynor and Toothman for membership in the Independentand his anti-United statements to them, the participation of ForemanMcCartney in the meeting of the promoters of the Independent and inthe impromptu parade that followed, and the anti-United statementsmade by various other supervisory employees. ' In the light of all thecircumstances surrounding the formation of the Independent,' we areof the opinion that the foregoing activities by the respondent afford aninsufficient basis upon which to find that the respondent dominated,interfered with, and contributed support to the Independent.Weshall accordingly dismiss the allegations of the complaint relativethereto.2. Interference, restraint, and coercionOur finding with respect to the respondent's alleged domination ofthe Independent does not, however, destroy our conviction that therespondent otherwise seriously interfered with the organizing effortsof the United.At the inception of the United's organizing campaign,various supervisory employees of the respondent manifested theirhostility toward the United.As we have found, Jarrett, planing millforeman, was especially outspoken in his denunciation of the C. I. 0.,warning Toothman, Whitlatch, and Friend against becoming or re-maining members of the United. Superintendent Hivick told ArdenGreen that he would be well paid for not joining the United andasked him to report those-who joined.Foreman Spencer spoke de-rogatorily of the C. I. 0., referring to it as a "radical" organization19Byrd's statement to Gaynor that he would receive a raise in pay if he joined the Inde-pendent, by its very text,would reasonably lead Gaynor to believe that Byrd was actingfor the management.487498-42-vol. 44-19 290DECISIONS OF NATIONAL LABOR RELATIONS: BOARDwith "lots of communists" as members; Supervisor Dilley warnedCarl Dilley that he would lose his job if he continued "fooling around"with the C. 10.;. and Foreman Doyle Gaynor told several employeesthat the respondent would never recognize the United or operateunder a contract with it.Although the respondent agreed at theconference between representatives of the respondent and the Unitedthat the respondent would not interfere with the union activities ofits employees, it thereafter violated its agreement. Jarrett continuedto evince his hostility to the C. I.'O., telling Long in the presence ofForeman Taylor that the C. I. 0. was "nothing more than Hitlerism."Byrd urged Harry Gaynor and Toothman to join the Independent,telling the former thiit the employees would "do better" under theIndependent than under the C. I. 0. and promising hint a raise inpay if he would join the Independent.During the strike, Badgettinformed Whitlatch in the presence of another striker that the Unitedwas not interested in helping Whitlatch and only wanted his money,and Foreman Doyle Gaynor reiterated to a group of strikers hispreviously expressed conviction that the respondent would never oper-ate, under a contract with the United and that they might as well goelsewhere for work.We find that by, the course of conduct of its supervisory employeesin disparaging the United, and in warning them with respect to be-coming or remaining members thereof, as described. above, the re-pondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.We further find that' the.strike which began on October 3, 4941,was not caused or thereafter prolonged by the unfair labor practicesof the respondent.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section III,above, occurring in connection with the operations of the respondentdescribed in Section I, above, have a close, intimate, and'substantialrelation to trade, traffic, and commerce among the several States,and' tend' 'to lead to labor disputes burdening and obstructing conmerce and the free flow of commerce.' ' ''V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor 'practices, we shall order it to- cease and desist from such prac-tices and to take certain affirmative action designed to effectuate .thepolicies of the Act. CHERRY- RIVER BOOM & LUMBER CO,.:291Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :-CON'cLusIoEs OF LAW1.United Construction Workers Organizing Committee and Rich-wood Loggers and Lumbermen's Union are labor organizations,-withinthe meaning of Section ^ (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act,' therespondent has engaged in and is engaging in unfair labor -practices,-within the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor. practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not dominated or interfered with the forma-tion or administration of, or contributed support to Richwood Log-gers and Lumbermen's Union, and has not thereby engaged in unfairlabor practices, within the meaning of Section 8 (2) of the Act.5.The respondent has not assaulted or threatened organizers andofficials of the United with physical violence, or subjected to sur-veillance the activities, meetings, and meeting places of the United,and has not thereby engaged in unfair labor practices, within themeaning of Section 8 (1) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that 'the respond-ent, Cherry River Boom & Lumber Co., Richwood, West Virginia, andits officers, agents, successors, and assigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of the right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, or to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid and protection as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:I(a)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees stating that the respond- 292DECISIONS OF NATIONAL LABOR RELATIONS' BOARDent will not engage in the conduct from which it is ordered to ceaseand desist in paragraph 1 hereof;(b)Notify the Regional Director for the Ninth Region in writingwithin ten (10) days from the date of this Order what steps the re-spondent has taken to comply herewith;AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent, by dominating and interfering with the folma.-tion and administration of, and contributing support to, RichwoodLoggers and Lumbermen's Union, has engaged in unfair labor prac-tices within the meaning of Section 8 (2) of the Act, and by assault-ing and threatening organizers and officials of the United' with physiccal violence, and by subjecting to surveillance the activities, meetings,and meeting places of the United, has engaged in unfair labor prac-tices within the meaning of section 8 (1) of the Act, be, and it herebyis, dismissed.,CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.